DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claims 1 and 15 recite: in a case that an inclination angle of the inclination section of the outmost layout line in the fanout region is unchanged as a relevant design, a height of each layout line in the vertical section is increased by ΔY=ΔX*tanӨ, so that the layout line in the vertical section is shortened, where the theta (Ө) is an inclination angle of the inclination section of the outermost layout line, ΔX is a distance between a first outlet line point and a second outlet line point.  This limitation appears to be a product by process limitation whereby the vertical section of the layout lines is shortened by an amount represented as ΔY.  However, according to MPEP 2113 (I), the patentability of a product by process claim is determined by the final structure of the product, not the process steps by which the product was made.  In this case, patentability is determined by the final structure of the layout lines, specifically the resulting length of the vertical section of the layout lines, not the degree to which they were shortened.  This cannot be determined because the original length of the vertical sections is not specified.  Furthermore, the first outlet line point and the second outlet line point appear to be two arbitrarily chosen points.  Therefore, ΔY appears to be dependent on the distance ΔX between two arbitrarily chosen points.  Claims 2-14 and 16-20 are rejected based on their dependency.  For examination purposes, the limitations added to claims 1 and 15 will be interpreted such that only the following limitation, whose meaning is clear, will be given patentable weight: the fanout region comprises a plurality of layout lines connecting data signal lines of the display region and the first pins of the bonding region, an outmost layout line of the plurality of layout lines includes an inclination section and a vertical section.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2018/0090442) in view of Zhao et al. (US 2017/0330521).
	As to claim 1, Li discloses in figure 1a, a display panel comprising: a display region and a bonding region A, wherein the bonding region comprises: a first substrate 10 and at least one row of first pins 11 provided on a side of the first substrate, the first pins are provided along a first direction and are independent of each other, and a distance between two adjacent first pins in a same row at one end near the display region is larger than a distance between the two adjacent first pins in the same row at the other end away from the display region, so that the at least one row of the first pins as a whole exhibit an inverted trapezoidal structure with a long side near the display region.
	Li does not disclose a fanout region between the display region and the bonding region, wherein the fanout region comprises a plurality of layout lines connecting data signal lines of the display region and first pins of the bonding region, an outmost layout line of the plurality of layout lines includes an inclination section and a vertical section.  However, this was a conventional structure as evidenced by the disclosure of Zhao.  Zhao discloses in figure 1, a fanout region 102 between the display region and the bonding region 101, wherein the fanout region comprises a plurality of layout lines 104 connecting data signal lines 105 of the display region and first pins 103 of the bonding region, an outmost layout line of the plurality of layout lines includes an inclination section and a vertical section.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li by providing a fanout region between the display region and the bonding region having the structure disclosed by Zhao because conventional structures were known to be cost effective and reliable.
	As to claim 2, Li in view of Zhao discloses all of the elements of the claimed invention discussed above regarding claim 1.  Li further discloses in figure 1a, the first pins 11 in the same row are symmetrically distributed relative to a first reference line 30, and the first reference line is the perpendicular bisector of a boundary of the bonding region A along the first direction.
	As to claim 3, Li in view of Zhao discloses all of the elements of the claimed invention discussed above regarding claim 2.  Li further discloses in figure 1a, an included angle between each of the first pins 11 and the first reference line 30 gradually increases with increase of a distance between each of the first pins and the first reference line.
	As to claim 5, Li in view of Zhao discloses all of the elements of the claimed invention discussed above regarding claim 1.  Li further discloses in figures 3a-3c, first pins 11 having the same shape and size.
	As to claim 8, Li in view of Zhao discloses all of the elements of the claimed invention discussed above regarding claim 1.  Li further discloses in figure 4a, a chip on film (COF) attached to the bonding region of the display panel, comprising: a second substrate 20 and at least one row of second pins 21 arranged on a side of the second substrate, wherein the second pins are arranged along a second direction and are independent of each other, and each of the second pins is configured to be bonded with a corresponding first pin, a distance between two adjacent second pins in a same row at one end near the display region is greater than a distance between the two adjacent second pins in the same row at the other end away from the display region.
	As to claim 9, Li in view of Zhao discloses all of the elements of the claimed invention discussed above regarding claim 8.  Li further discloses in figure 4a, the second pins 21 in the same row are symmetrically distributed relative to a second reference line 30, and the second reference line is a perpendicular bisector of a boundary of the chip on film along the first substrate.
	As to claim 10, Li in view of Zhao discloses all of the elements of the claimed invention discussed above regarding claim 9.  Li further discloses in figure 4a, an included angle between each of the second pins 21 and the second reference line 30 gradually increases with increase of a distance between each of the second pins and the second reference line.
	As to claim 15, Li discloses in figure 1a, a display panel comprising: a display region and a bonding region A, wherein the bonding region comprises: a first substrate 10 and at least one row of first pins 11 provided on a side of the first substrate, the first pins are provided along a first direction and are independent of each other, and a distance between two adjacent first pins in a same row at one end near the display region is larger than a distance between the two adjacent first pins in the same row at the other end away from the display region, so that the at least one row of the first pins as a whole exhibit an inverted trapezoidal structure with a long side near the display region.  Li further discloses in figure 4a, a chip on film (COF) attached to the bonding region of the display panel, comprising: a second substrate 20 and at least one row of second pins 21 arranged on a side of the second substrate, wherein the second pins are arranged along a second direction and are independent of each other, and each of the second pins is configured to be bonded with a corresponding first pin, a distance between two adjacent second pins in a same row at one end near the display region is greater than a distance between the two adjacent second pins in the same row at the other end away from the display region.
Li does not disclose a fanout region between the display region and the bonding region, wherein the fanout region comprises a plurality of layout lines connecting data signal lines of the display region and first pins of the bonding region, an outmost layout line of the plurality of layout lines includes an inclination section and a vertical section.  However, this was a conventional structure as evidenced by the disclosure of Zhao.  Zhao discloses in figure 1, a fanout region 102 between the display region and the bonding region 101, wherein the fanout region comprises a plurality of layout lines 104 connecting data signal lines 105 of the display region and first pins 103 of the bonding region, an outmost layout line of the plurality of layout lines includes an inclination section and a vertical section.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li by providing a fanout region between the display region and the bonding region having the structure disclosed by Zhao because conventional structures were known to be cost effective and reliable.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2018/0090442) in view of Zhao et al. (US 2017/0330521) as applied to claim 8 above.
	Li in view of Zhao discloses all of the elements of the claimed invention discussed above regarding claim 8, but does not disclose that each of the second pins 21 has the same shape and size.  However, Li discloses in figure 3a-3c, first pins 11 having the same shape and size.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Li by matching the structure of the second pins to that of the first pins in order to facilitate the best possible electrical connection between the first pins and second pins.
Claims 4, 11, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2018/0090442) in view of Zhao et al. (US 2017/0330521) as applied to claims 2-3 and 9-10 above, and in view of Li et al. (US 2018/0047315).
As to claims 4 and 16, Li (‘442) in view of Zhao discloses all of the elements of the claimed invention discussed above regarding claims 2-3, but does not disclose that the included angle between each of the first pins and the first reference line is between 78 and 84 degrees.  Li (‘315) discloses in figure 1, a similarly structure device comprising first pins 2 disposed in the bonding region A of a display substrate 1.  Li (‘315) discloses in paragraph [0025] that the angle between the extending direction and the arranging direction of each first pin can be 70 to 80 degrees, which overlaps the claimed range.  Li (‘315) further discloses in paragraph [0025] that this angle can be adjusted according to the number of first pins provided in each row and by taking other factors into consideration.  This shows that the angle of the first pins was a matter of design choice based on the number of first pins in each row and other known factors.  It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to further modify Li (‘442) such that the included angle between each of the first pins and the first reference line is between 78 and 84 degrees because such angles were a matter of design choice based on the number of first pins in each row and other known factors as taught by Li (‘315).
As to claims 11 and 20, Li (‘442) in view of Zhao discloses all of the elements of the claimed invention discussed above regarding claims 9-10, but does not disclose that the included angle between each of the second pins and the second reference line is between 78 and 84 degrees.  Li (‘315) discloses in figure 6, a similarly structure device comprising second pins 3 disposed on a chip on film substrate 4.  Li (‘315) discloses in paragraph [0046] that the angle between the extending direction and the arranging direction of each second pin can be 70 to 80 degrees, which overlaps the claimed range.  Li (‘315) further discloses in paragraph [0046] that this angle can be adjusted according to the number of second pins provided in each row and by taking other factors into consideration.  This shows that the angle of the second pins was a matter of design choice based on the number of second pins in each row and other known factors.  It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to further modify Li (‘442) such that the included angle between each of the second pins and the second reference line is between 78 and 84 degrees because such angles were a matter of design choice based on the number of second pins in each row and other known factors as taught by Li (‘315).
Claims 6-7 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2018/0090442) in view of Zhao et al. (US 2017/0330521) as applied to claims 1, 5, 8 and 12 above, and in view of Kumakura (US 2002/0060092).
As to claims 6-7, Li in view of Zhao discloses all of the elements of the claimed invention discussed above regarding claims 1 and 5, but does not disclose first pins having the claimed width, length or spacing.  Kumakura discloses in paragraphs [0007]-[0008], optimizing various parameters such as length, width, and spacing of connection terminals in order to facilitate a good electrical connection between two electronic components.  Kumakura shows that parameters such as the length, width and spacing of the first pins were result effective variables that were known to be optimized for the purpose of providing a good electrical connection between wiring on the display substrate and wiring on the circuit board.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Li such that the first pins have a width of 11 to 47 µm, a length of 600 to 1100 µm, and a spacing of 3 to 10 µm because optimization of a result effective variable involved only routine experimentation.  See MPEP 2144.05, Section II.
As to claims 13-14, Li in view of Zhao discloses all of the elements of the claimed invention discussed above regarding claims 8 and 12, but does not disclose second pins having the claimed width, length or spacing.  Kumakura discloses in paragraphs [0007]-[0008], optimizing various parameters such as length, width, and spacing of connection terminals in order to facilitate a good electrical connection between two electronic components.  Kumakura shows that parameters such as the length, width and spacing of the first pins were result effective variables that were known to be optimized for the purpose of providing a good electrical connection between wiring on the display substrate and wiring on the circuit board.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Li such that the second pins have a width of 6 to 43 µm, a length of 800 to 1300 µm, and a spacing of 7 to 15 µm because optimization of a result effective variable involved only routine experimentation.  See MPEP 2144.05, Section II.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2018/0090442) in view of Zhao et al. (US 2017/0330521) and Li et al. (US 2018/0047315) as applied to claim 16 above.
Li (‘442) in view of Zhao and Li (‘315) discloses all of the elements of the claimed invention discussed above regarding claim 16, but does not disclose that each of the second pins 21 has the same shape and size.  However, Li (‘442) discloses in figure 3a-3c, first pins 11 having the same shape and size.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Li (‘442) by matching the structure of the second pins to that of the first pins in order to facilitate the best possible electrical connection between the first pins and second pins.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2018/0090442) in view of Zhao et al. (US 2017/0330521) and Li et al. (US 2018/0047315) as applied to claim 17 above, and further in view of Kumakura (US 2002/0060092).
Li (‘442) in view of Zhao and Li (‘315) discloses all of the elements of the claimed invention discussed above regarding claim 17, but does not disclose first pins having the claimed width, length or spacing.  Kumakura discloses in paragraphs [0007]-[0008], optimizing various parameters such as length, width, and spacing of connection terminals in order to facilitate a good electrical connection between two electronic components.  Kumakura shows that parameters such as the length, width and spacing of the first pins were result effective variables that were known to be optimized for the purpose of providing a good electrical connection between wiring on the display substrate and wiring on the circuit board.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Li (‘442) such that the first pins have a width of 11 to 47 µm, a length of 600 to 1100 µm, and a spacing of 3 to 10 µm because optimization of a result effective variable involved only routine experimentation.  See MPEP 2144.05, Section II.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 15 have been considered but are moot because in view of the new grounds of rejection.  The claims are now rejected under 35 U.S.C. 112(b) as being indefinite, and under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2018/0090442), which is of record, in view of Zhao et al. (US 2017/0330521), which is newly cited.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Chung whose telephone number is (571)272-2288. The examiner can normally be reached Monday - Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID Y CHUNG/Examiner, Art Unit 2871                  

/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871